                                 RUBIN LUBLIN, LLC
                                 Attorneys and Counselors at Law
                            200 CLINTON AVENUE WEST, SUITE 406
                                    HUNTSVILLE, AL 35801
                                       TEL (877) 813-0992
                                       FAX (404) 601-5846


                                           September 13, 2019


VIA FIRST CLASS MAIL

Herman D. Padgett, Esq.
c/o Padgett and Robertson, Attorneys
4317 Downtowner Loop North
Mobile, AL 36609

                RE:      Bankruptcy Case No. 17-03627-JCO
                         Alexander Lee Truesdale
                         Nakeisha Taulease Truesdale
                         Loan No. 6190

Dear Herman D. Padgett, Esq.:

         Please consider this letter as notice pursuant to the Agreed Order entered in the above-referenced
Chapter 13 case on March 12, 2018 pursuant to a Motion for Relief from Automatic Stay filed on
December 6, 2017 by (the “Creditor”) Nationstar Mortgage LLC d/b/a Mr. Cooper. The loan was
subsequently transferred on July 2, 2018, to Movant, U.S. Bank Trust National Association, as
Trustee of the Bungalow Series III Trust. The Agreed Order provides that if the default detailed below is
not cured in the manner detailed below, the Creditor shall file a Notice of Termination of the Stay. Upon
the filing of the Notice of Termination of Stay, the stay shall lift without further Order from the Court.

         You are hereby notified that your clients have twenty (20) days from the date of the receipt of this
notice to tender certified funds to BSI Financial Services, 314 S Franklin St. P.O. Box 517, Titusville, PA
16354 in the amount of $2,030.72. The certified funds should be made payable to BSI Financial Services.

         Description                  From               To              Amount                Total
Missed Payment Group 1             06/01/2019       09/01/2019           $586.44            $2,345.76
Suspense Balance Credit                                                 $-315.04             $-315.04
Grand Total                                                                                 $2,030.72

                                                                   Sincerely,

                                                                   /s/ Amanda Beckett
                                                                   Amanda Beckett


cc:
Alexander Lee Truesdale, 112 Lillian Avenue, Saraland, AL 36571
Nakeisha Taulease Truesdale, 112 Lillian Avenue, Saraland, AL 36571
Daniel B. O`Brien, Chapter 13 Trustee, P.O. Box 1884, Mobile, AL 36633

  Case 17-03627         Doc 94      Filed 09/13/19 Entered 09/13/19 11:21:02                 Desc Main
                                      Document     Page 1 of 1
